Citation Nr: 0630115	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-09 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to November 
1973. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) - which granted service connection for diabetes 
mellitus and assigned a 20 percent evaluation retroactively 
effective from October 15, 1993, the date of receipt of the 
veteran's claim for this condition.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999). 

The veteran was scheduled to testify at a June 2006 hearing 
at the RO before a Veterans Law Judge (VLJ) of the Board.  
But without explanation, he failed to appear for the hearing, 
and neither he nor his representative has requested to have 
the hearing rescheduled.  So the Board deems his hearing 
request withdrawn.  38 C.F.R. § 20.704(d) (2006).

Since, however, the claim must be further developed, the 
Board is REMANDING it to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

Reasons for remand

VA examination

The veteran presently has a 20 percent rating for his 
diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  A higher 40 percent rating requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities, (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

The veteran was most recently examined by VA to determine the 
severity of his diabetes mellitus in October 2003, so nearly 
three years ago.  During that evaluation, he reported having 
hypoglyemic reactions every day.  He denied having any 
restrictions to his diet and his weight was stable.  He said 
he took 10 mg. of Glyburide a day.  In his March 2004 
substantive appeal (VA Form 9), however, he said his blood 
sugar had been rising since January 2004.  He indicated that 
he went to his doctor in February 2004 and had his medication 
changed to Metformin HCL 500 mg. twice a day.  He also said 
he was scheduled for a follow-up appointment in March 2004.  

The veteran's statement suggests his diabetes has worsened 
since the 2003 VA examination.  He should be reexamined to 
obtain a medical opinion indicating whether this is indeed 
the case.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the United States Court of Appeals for Veterans 
Claims (Court) determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating)]; see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of the statutory duty to assist 
requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence 
adequately addressing the level of impairment of the 
disability since the previous examination).



Treatment records

There are no treatment records on file dated since the 2003 
VA examination.  And as mentioned, the veteran has reported 
receiving treatment from his private physician (Dr. B.F.) 
since that examination.  See VA Form 9, dated in March 2004.  
So these relevant records must be obtained for consideration 
in this appeal.  See, e.g., Gregory v. Brown, 8 Vet. App. 563 
(1996).

Veterans Claims Assistance Act (VCAA)

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and effective date of an award.

The veteran's claim is for a higher initial disability 
rating, a downstream issue from his original claim for 
service connection.  He was provided notice of the type of 
information and evidence needed to substantiate his claim for 
service connection, but he was not provided notice of the 
type of evidence necessary to establish a downstream 
disability rating or effective date for his diabetes.  And as 
these questions are involved in his present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which includes an 
explanation both of the type of evidence needed to establish 
a higher initial disability rating and an effective date in 
the event a higher rating is granted.



Accordingly, the case is REMANDED to the RO via the AMC for 
the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, 
as recently outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Ask the veteran to provide a signed 
authorization (VA Form 21-4142) to 
obtain his confidential 
medical treatment records from Dr. B.F 
since 2004.  Then request these records 
and, once obtained, associate them with 
the other evidence in the claims file 
for consideration.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his diabetes mellitus.  
Have the designated examiner review the 
claims file for the veteran's pertinent 
medical history, including a copy of 
this remand.  All clinical 
manifestations of the diabetes 
mellitus, including symptoms and 
resulting complications, should be 
indicated.  The examiner should 
specifically comment on whether the 
veteran requires insulin, oral 
medication, restricted diet, regulation 
of activity, or hospitalization for 
hypoglycemic reactions or ketoacidosis.  
The examiner should comment, as well, 
on whether maintenance of the veteran's 
diabetes mellitus requires regular 
visits to a diabetic care provider, and 
if so, the regularity with which those 
visits are necessary.

3.  Then readjudicate the claim for an 
initial rating higher than 20 percent 
for the diabetes mellitus.  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


